DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 3/7/2022 with respect to the previous rejections of claims 1-10, 13, 14, 16, 18, 19, 21, 23 and 25 have been fully considered and are persuasive.  Therefore, the rejections of claims 1-10, 13, 14, 16, 18, 19, 21, 23 and 25 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mishra et al.
Applicant’s amendments to claims 8 and 9 have overcome the 101 rejecitons.
Regarding claims 26-31, no amendments were made to the claims and as such the previous rejections are still considered proper as no arguments were made with regard to original claim 26, upon which claims 27-31 depend.
Claim Objections
Claim 26 is objected to because of the following informalities: the claims recites “at least one-cranial of the recipient.”  Appropriate correction is required, although it seems apparent the claim should read “at least one cranial nerve of the recipient” and has been examined as such.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recite the limitation "the vagus nerve.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2015/0126802, hereinafter Lim).
Regarding claims 26, 27 and 31, Lim discloses a system and method for treating tinnitus (par. 0099, claims 1 and 4). A first electrode is configured to independently stimulate auditory nerve cells in a recipient’s cochlea and a second electrode is configured to independently stimulate a vagus nerve of the recipient, such that the stimulations are simultaneously/synchronously applied (par. 0098-0100, 0124, 0128, claims 1 and 32). 

Claims 1, 3, 5-7, 16, 18, 23, 26, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al. (US 2013/0226297).
Regarding claims 1, 16, 18, 23, 26, 29 and 31, Mishra discloses a cochlear implant with a first electrode (at least/any one of E1, E2, E3, E4 and E5, for example, electrodes E1 and E2) configured to stimulate auditory nerve cells in a recipient’s cochlea to stimulate the auditory nerve, which is a cranial nerve. Mishra further discloses a second electrode (at least/any one of E1, E2, E3, E4 and E5, for example, electrodes E4 and E5) configured to stimulate auditory nerve cells in a recipient’s cochlea to stimulate the auditory nerve, which is a cranial nerve. A processing unit 104/110 determines electrical stimulation of the second electrode based on frequencies of sound associated with the electrical stimulation of the first electrode, where the stimulations are applied simultaneously (see fig. 2 and 6, abstract, par. 0015, 0023, 0024, 0028, 0057, 0074). 
Regarding claim 3, lead 112 is considered a “flying lead” attached to the processing unit 104/110 (figure 1).
Regarding claim 5, the electrodes placed at the apex stimulate low frequencies (par. 0028).
Regarding claim 6, any electrode can deliver any stimulus. The electrodes of Mishra are structurally configured to deliver the stimulus recited in claim 6. If the applicant amended the claim to recite that the processing unit is configured to generate a stimulus with the recited parameters (assuming there is written support for such an amendment) that may overcome Mishra as a 102 reference.
Regarding claim 7, the processing unit 104/110 includes a stimulator/receiver component 104 that transcutaneously communicates with the first and second electrodes (figure 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Smith (US 2018/0140838).
Mishra discloses the lead is implanted in the cochlea, but is silent as to how, exactly, the lead traverses the body to reach the cochlea. Smith also discloses a cochlear implant, and this is analogous art with Mishra. Smith discloses that a lead 116/118 can extend trough a mastoid bone 119 to reach the cochlea (see figure 1A and par. 0025). Therefore it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Mishra to specifically have the lead extend through the mastoid bone as taught by Smith as Smith shows this to be a known technique for implanting a cochlear lead and would not have affected the overall operation, functionality or purpose of Mishra.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Lim (US 2018/0140838).
Mishra discloses delivering stimulation to cranial nerves, but is silent as to the frequency and time period of the stimulation. Lim as described above, also stimulates cranial nerves and discloses applying the signals 100 ms apart (i.e., 10Hz) for a period of time from 1 second to 1 hour that can be repeated as many times as necessary (par. 0013). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to apply the stimulation parameters of Lim in the device of Mishra every 3 minutes to every 5 minutes if that was what was deemed necessary to treat the patient, as Lim shows these to be common parameters for delivery to cranial nerves in the body.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Barrett et al. (US 2007/0027504, hereinafter Barrett).
Lim discloses stimulating the vagus nerve to treat tinnitus, but is silent as to specifically stimulating the auricular branch of the vagus nerve in the neck of the patient. However, Barrett discloses a stimulation method for treating tinnitus (par. 0016), and thus is analogous art with Lim. Barrett teaches that the auricular branch of the vagus nerve can be stimulated to treat tinnitus (par. 0039 and figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Lim to specifically stimulate the auricular branch of the vagus nerve as Barrett teaches this specific section of the vagus nerve treats tinnitus.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Gibson (US 2008/0234793)
Lim discloses stimulating the cochlea to treat tinnitus, but is silent as to specifically placing an electrode at the apex of the cochlea. However, Gibson discloses a stimulation method for treating tinnitus (par. 0112), and thus is analogous art with Lim. Gibson teaches that an electrode can be placed at the apex of the cochlea (par. 0090 and figure 7B). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Lim to place an electrode at the apex of the cochlea as Gibson teaches this to be a known stimulation location in the cochlea for treating tinnitus.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lim.
Lim discloses applying the signals 100 ms apart (i.e., 10Hz) for a period of time from 1 second to 1 hour that can be repeated as many times as necessary (par. 0013). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to apply the signal of Lim every 3 minutes to every 5 minutes if that was what was deemed necessary to treat the patient.
Allowable Subject Matter
Claims 2, 8, 9, 15, 20, 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (without changing the scope of the claim) and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792